DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 	Claim(s) 1-5, 7, 9-13, 15, 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quattrini, JR et al. US Pub 2018/0001781 (hereinafter Quattrini).
 	Regarding claims 1, 9 and 17, Quattrini teaches a direct current fast charger (DCFC) comprising: 
 	a first power module (fig. 1B, element 150A; the first dispenser/power module) comprising a first rectifier (fig. 1B; the first dispenser includes an AC input terminal 130A and a DC output terminal 135A.  Inherently, the first dispenser must include a rectifier/AC-to-DC converter) and first control electronics (further includes a power and control unit [PCU] 120A and a communication unit 125A); 
 	a second power module (150B) comprising a second rectifier (fig. 1B; the second dispenser includes an AC input terminal 130B and a DC output terminal 135B.  Therefore, the second dispenser must include a rectifier/AC-to-DC converter) and second control electronics (120B and 125B), the second power module being configured to: 
 	receive a request to charge a battery of an electric vehicle (EV) at a specified charge rate (¶ 0024; request a charging session for EV); 
 	determine that the specified charge rate exceeds a maximum charge rate of the second power module (¶ 0055; the dispenser determines whether the amount of available power for charging the electric vehicle is enough to meet the requested or determined amount of power draw of the electric vehicle); 
 	request additional power from the first power module on the DCFC (fig. 4, step 435 and ¶ 0056; request allocation of the selected power modules); 
 	when the first power module has available power to donate (the power modules 115B) to the second power module (¶ 0035; the number of power modules allocated to the dispenser 150B is increased), receive donated power from the first power module (see fig. 3, element 325); and 
 	charge the battery of the EV at an increased charge rate that exceeds the maximum charge rate of the second power module, the increased charge rate comprising a maximum power output of the second power module increased by the donated power from the first power module (¶ 0035; the power modules 115B-D are allocated to the dispenser 150B [e.g., switchably connected to the power bus 140B] and is part of the group of power modules 325 allocated to the dispenser 150B).


    PNG
    media_image1.png
    951
    1387
    media_image1.png
    Greyscale

 	Regarding claims 2, 10 and 18, Quattrini teaches wherein the second power module is configured to: 
  	receive, from a power source (fig. 1B, element 105), a maximum alternating current (AC) power input associated with the second power module (see fig.1B and ¶ 0016; via the AC input terminal 130B); 
 	convert, using the second rectifier on the second power module, the maximum AC power input into DC power, the DC power comprising the maximum power output (see fig. 1B; via the DC output terminal 135B); and 
 	provide, to the EV, the DC power as part of the increased charge rate (¶ 0021 and see fig. 1B, element 170B; EV).
 	Regarding claims 3 and 19, Quattrini teaches the method further comprising: 
 	receiving, by the second power module from the power source, a second maximum alternating current (AC) power input associated with the second power module (fig. 1B; via AC input terminal 130B); 
 	converting, by a second rectifier on the second power module, the second maximum AC power input into additional DC power (fig. 1B; outputting by the DC output terminal 135B); and  27P100192-US-01_102397-624574 
 	providing, by the second power module to the first power module, the donated power based on the additional DC power converted by the second rectifier (¶ 0035; the output of the power modules 115B-D).
 	Regarding claim 4, Quattrini teaches wherein the additional DC power comprises a respective maximum power output of the second power module (¶ 0035; generated by PM 115B), and wherein the maximum AC power input and the second maximum power input comprise three-phase AC power (¶ 0016).
 	Regarding claim 5, Quattrini teaches wherein the DCFC comprises a standalone charging unit containing the first power module and the second power module (see fig. 1B, elements 150A and 150B).
 	Regarding claim 7, Quattrini teaches the method further comprising: determining that the second power module has available power to donate to the first power module based on at least one of an operating status of the second power module (¶¶ 0025, 0026, 0027) and a power usage at the second power module.
 	Regarding claim 11, Quattrini teaches wherein the first power module is configured to: 
 	receive, from the power source, a second maximum alternating current (AC) power input associated with the first power module (¶ 0035; generated by the power module 115B); 
 	convert, by the first rectifier on the first power module, the second maximum AC power input into additional DC power (by the power module 115B); and 
 	provide, to the second power module, the donated power based on the additional DC power converted by the first rectifier (¶ 0035).
 	Regarding claim 12, Quattrini teaches wherein the additional DC power comprises a respective maximum power output of the first power module (¶ 0035 and fig. 3; generated by PM 115B), and wherein the maximum AC power input and the second maximum power input comprise three- phase AC power (¶ 0016).
  	Regarding claim 13, Quattrini teaches wherein the DCFC comprises a standalone charging unit containing the first power module and the second power module (see fig. 1B, elements 150A and 150B), and wherein the first control electronics and the second control electronics comprise at least one of a processor, a memory, a controller, and circuitry (¶ 0017 and see fig. 1B, element 120A/B).
  	Regarding claim 15, Quattrini teaches the direct current fast charger, wherein the first power module is configured to: determine that the first power module has available power to donate to the second power module based on at least one of an operating status of the first power module (¶¶ 0025, 0026, 0027) and a power usage at the first power module.

Allowable Subject Matter
 	Claims 6, 8, 14, 16, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claim 6, the prior art fails to teach or suggest further inclusion of wherein a power level of the second power module is capped at a reduced maximum power output, wherein the maximum power output of the first power module is higher than the reduced maximum power output of the second power module.
	Regarding claim 8, the prior art fails to teach or suggest further inclusion of the method, further comprising: receiving, by the first power module, a second request to charge a second battery of a second EV at a second specified charge rate, wherein the second specified charge rate is within the maximum charge rate of the first power module; receiving, by the second power module, a third request to charge a third battery of a third EV at a third specified charge rate; charging, by the first power module, the second battery of the second EV at the second specified charge rate; and while the first power module charges the second battery of the second EV, charging, by the second power module, the third battery of the third EV at a different charge rate than the second specified charge rate, the different charge rate comprising a 28P100192-US-01_102397-624574 lower one of the third specified charge rate and a reduced maximum charge rate of the second power module.
	Regarding claim 14, the prior art fails to teach or suggest further inclusion of wherein a power level of the first power module is capped at a reduced maximum power output, wherein the maximum power output of the second power module is higher than the reduced maximum power output of the first power module.
	Regarding claim 16, the prior art fails to teach or suggest further inclusion of wherein: the second power module is configured to: receive a second request to charge a second battery of a second EV at a second specified charge rate, wherein the second specified charge rate is within the maximum charge rate of the first power module; and  30P100192-US-01_102397-624574 charge the second battery of the second EV at the second specified charge rate; and the first power module is configured to: receive a third request to charge a third battery of a third EV at a third specified charge rate; and while the second power module charges the second battery of the second EV, charge the third battery of the third EV at a different charge rate than the second specified charge rate, the different charge rate comprising a lower one of the third specified charge rate and a reduced maximum charge rate of the first power module.
	Regarding claim 20, the prior art fails to teach or suggest further inclusion of wherein the DCFC comprises a standalone unit, wherein a power level of the second power module is capped at a reduced maximum power output, and wherein the maximum power output of the first power module is higher than the reduced maximum power output of the second power module. 

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vaughan et al.
US Pub 2017/0274792


 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        07/21/2022